DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: As to independent claim 1, JP 2013-163629 to Hitomi et al. (“Hitomi”) is considered to be the nearest prior art but Hitomi does not teach nor fairly suggest that the produced porous carbon has an iron content of at least 400mg/kg as well as an electrical conductivity of 10 S/cm or more as determined by powder resistance measurement.
The various Examples and Comparative Examples of the instant specification makes clear that the combination of properties nitrogen of 0.5-2.0 mass %; iron at least 400 mg/kg and electrical conductivity of 10 S/cm or more are not necessarily present in an activated carbon material produced from bituminous coal as is found in Hitomi.
Further also though JP S48-043555 to Yoshida et al. (“Yoshida”) suggests a heat treatment step between 800-1000C followed by an activation of 700-1000C, however the temperature ranges of Yoshida do not anticipate the temperature ranges used to produce the presently claimed material, and further it would not be predictable from the prior art to produce a porous material having the combination of iron and nitrogen content in addition to the electrical conductivity property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773